 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9   ANGEL MENDEZ, et al.,
                                                         Case No. CV 11-04771-MWF-PWJ
10                              Plaintiffs,
                                                         JUDGMENT ON REMAND
11                 v.
12   COUNTY OF LOS ANGELES, et al.,
13                            Defendants.
14

15           Following a trial to the Court, the Court entered its Findings of Fact and
16   Conclusions of Law (Docket No. 250) and Judgment After Trial (Docket No.
17   256).
18           On November 20, 2013, the Court ordered that attorney fees are awarded to
19   Plaintiffs in the amount of $1,672,729.97 (Docket No. 280).
20           The Court further orders, as stipulated by the parties, that legal expenses are
21   awarded to Plaintiffs in the amount of $23,000.
22           The Ninth Circuit has ordered that “the judgment shall be amended to award
23   all damages arising from the shooting in the Mendezes’ favor as proximately
24   caused by the unconstitutional entry, and proximately caused by the failure to get a
25   warrant” (Ninth Circuit Case Nos. 13-56686 & 13-57072 Docket No. 172-1).
26



                                           -1-
     ______________________________________________________________________________
                                           JUDGMENT ON REMAND
 1         The Ninth Circuit has further ordered that “Judgment shall also be entered in
 2   the Mendezes’ favor on the California negligence claim for the same damages
 3   arising out of the shooting” (id.).
 4         The damages arising out of the shooting, as previously determined by this
 5   Court, are as follows:
 6         Plaintiff Angel Mendez
 7         a.     Past Medical Bills:                                $721,056.00
 8         b.     Future Medical Care:
 9                i.     Prosthesis upkeep & replacement:            $407,000.00
10                ii.    Future surgeries:                            $45,000.00
11                iii.   Psychological care (5 years):                $13,300.00
12         c.     Attendant Care (4 hours/day at $12.00/hour):       $648,240.00
13         d.     Loss of Earnings:                                  $241,920.00
14         e.     Non-Economic Damages:                            $1,800,000.00
15                TOTAL:                                           $3,876,516.00
16         Plaintiff Jennifer Lynn Garcia (now Jennifer Mendez)
17         a.     Past Medical Bills:                                 $95,182.00
18         b.     Future Medical Care:                                $37,000.00
19         c.     Non-Economic Damages:                               $90,000.00
20                TOTAL:                                             $222,182.00
21

22         Based on the foregoing, IT IS HEREBY ORDERED, ADJUDGED AND
23   DECREED as follows:
24         1.     The Court’s judgment on Plaintiffs’ 42 U.S.C. § 1983 claim for an
25   unreasonable search based upon a warrantless entry in violation of the Fourth
26   Amendment is amended to award all damages arising from the shooting in the


                                           -2-
     ______________________________________________________________________________
                                           JUDGMENT ON REMAND
 1   Mendezes’ favor as proximately caused by the unconstitutional entry, and
 2   proximately caused by the failure to get a warrant.
 3         2.     Judgment is also entered in the Mendezes’ favor, jointly and severally,
 4   against Defendants County of Los Angeles, Conley, and Pederson on the
 5   California negligence claim for the same damages arising out of the shooting.
 6         3.     On Plaintiffs’ 42 U.S.C. § 1983 claim for excessive force (based on
 7   conduct at the moment of shooting) in violation of the Fourth Amendment:
 8   Judgment is entered in favor of Deputies Conley and Pederson.
 9         4.     On Plaintiffs’ 42 U.S.C. § 1983 claim for an unreasonable search
10   based upon the failure to knock and announce in violation of the Fourth
11   Amendment: Judgment is entered in favor of Deputies Conley and Pederson.
12         5.     On Plaintiffs’ claim for assault and battery: Judgment is entered in
13   favor of the Defendants.
14         6.     On Plaintiffs’ claim for Intentional Infliction of Emotional Distress,
15   Judgment is entered in favor of the Defendants.
16         7.     Post-judgment interest shall accrue at the applicable rate from August
17   27, 2013 on the judgment (Docket No. 256) and from November 20, 2013 on the
18   fee award (Docket No. 280).
19

20         DATED: March 22, 2019                      ______________________________
                                                      MICHAEL W. FITZGERALD
21
                                                      United States District Judge
22

23

24

25

26



                                           -3-
     ______________________________________________________________________________
                                         JUDGMENT ON REMAND
